Citation Nr: 1635442	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  16-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 3, 2016, for service connection for lung cancer.

2.  Entitlement to an effective date prior to February 3, 2016, for service connection for pelvic bone metastases associated with lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 7, 2016, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

That rating decision, inter alia, granted service connection for lung cancer associated with herbicide exposure and pelvic bone metastases, both with a 100 percent evaluation effective March 7, 2016.  In a March 31, 2016, rating decision, the RO granted, inter alia, entitlement to an earlier effective date of February 3, 2016, for both such disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The first document of record that can be construed as a service connection claim for lung cancer, and for pelvic bone metastases associated with lung cancer, was received by VA on February 3, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 3, 2016, for the grant of service connection for lung cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2015).

2.  The criteria for an effective date earlier than February 3, 2016, for the grant of service connection for pelvic bone metastases associated with lung cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective dates after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran has not been afforded VA examinations in connection with the instant appeal.  However, additional record or examination development is not necessary to decide the effective date issues as the outcome turns on when a claim was filed.  Thus, the duty to assist has been met.

II. Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  Additionally, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that these provisions have been amended to provide for claims filed on standard VA forms.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).

On February 3, 2016, VA received a statement from the Veteran's son detailing the discovery of the Veteran's lung cancer in January 2016.  While VA did not receive a formal claim of service connection for lung cancer until March 7, 2016, the RO assigned an effective date of February 3, 2016, for service connection for lung cancer apparently because the RO determined that such statement showed intent to file such a claim.  Additionally, the RO used the same effective date for granting service connection for pelvic bone metastases because it received evidence that the lung cancer had metastasized.

After reviewing the evidence of record, the Board finds an effective date earlier than February 3, 2016, for service connection for lung cancer and for pelvic bone metastases associated with lung cancer is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to such date, the Veteran sought service connection for numerous conditions to include posttraumatic stress disorder, facial bone fractures, anxiety, sleep disturbances, chronic fatigue syndrome, headaches, dizziness, sinusitis, automobile allowance, arthritis, fallen arches, allergies, abdominal aortic aneurysm, cholelithiasis, prostate gland condition, loss of testosterone, bullet wound residuals, and gum disease.  However, none of these claims, or their associated correspondence, suggest that the Veteran sought benefits for lung cancer or it metastases even when considering the potential for informal claims prior March 24, 2015.  See Brokowski, 23 Vet. App. at 84.

In a statement received in February 5, 2016, the Veteran's son contends that the effective date for service connection of the Veteran's lung cancer and pelvic metastases should be in 1991, when Congress recognized presumptive service connection for lung cancer related to Agent Orange, or in 1969, when the Veteran was exposed to Agent Orange.  However, despite such assertions, the effective date cannot be any earlier than that date according to 38 C.F.R. § 3.400, which establishes that the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

Additionally, a contention was made that the effective date should be in September 2012, which may be when lung cancer was identified.  Even if lung cancer and metastases were shown in medical records at an earlier time, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35(1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503(2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  

Furthermore, the Board notes that, regarding service connection for lung cancer, VA did not receive a claim on a standard form until March 2016, and statements addressing such cancer were received no earlier than February 2016, both of which are more than one year after the Veteran's separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than February 3, 2016, for the grant of service connection for lung cancer and pelvic bone metastases associated with lung cancer and, thus, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to February 3, 2016, for the award of service connection for lung cancer is denied.

An effective date prior to February 3, 2016, for the award of service connection for pelvic bone metastases associated with lung cancer is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


